Daniels, J.
The will which it is the object of this proceeding to construe was made and executed by Luke Casey, who died on the 21st of May, 1885. By this will he directed to be paid to his sister, Catherine Casey, an annual income of $200 during the life of his wife, Ann Casey, and he then gave and bequeathed to his wife the residue of the income of his estate, both real and personal. At the time when the will was executed, Catherine Casey was of the age of 60 years, and Ann Casey was of the age of 54 years. Caii t-r.i.e *87Casey died on the 5th of October, 1887, and since her decease the legacy directed to be paid to Catherine Casey has been claimed by her executors for the benefit of her legatees; and the point to be determined for the disposition of the case is whether these executors or the widow of Luke Casey became entitled to the legacy after the decease of Catherine Casey. If the second and third paragraphs of the will, which are as follows: “Secondly. I give and bequeath to my sister, Catherine Casey, an annual income of two hundred dollars, during the life of my wife, Ann Casey. Thirdly. I give and bequeath to my said wife all the remainder of the income of my estate, real and personal,”-—stood entirely alone, then the legacy of $200 directed by the testator to be paid to his sister, Catherine, would continue and be payable to her executors during the life-time of his widow, Ann Casey. The cases of Savery v. Dyer, Amb. 139, and of Morgan v. Williams, 66 How. Pr. 139, are authorities directly supporting this conclusion. But this case is attended by the additional circumstance that, by the fourth paragraph of the will, the testator directed his estate to be divided into three shares on the death of his widow, one of which he bequeathed to his sister, Catherine; and that evinces his belief and expectation to have been that this sister would survive the decease of his widow. And from that circumstance it may well be inferred that his intention was that the legacy7, in this manner provided for the sister, should continue only during her life-time. These paragraphs of the will, taken together, indicate his purpose to have been to provide this legacy of $200 yearly for his sister, Catherine, and, upon the decease of his widow, that she should become the devisee and legatee of one-third of his estate absolutely. In this respect this case differs from those which have been already mentioned; for in the case of Savery v. Dyer there was no gift whatever to the legatee out of the residue of the estate; and that was a circumstance that attracted some attention in the disposition and decision of that case, while here, from these paragraphs of the will, taken together, the intention of the testator appears to have been to give to his sister this legacy during the life of the widow, upon the plain supposition that the sister would be the survivor of the two; and that upon the decease of the widow she would then be in no further need of a legacy, but would become the owner of one-third of the real and personal property left by the testator. The intention in all cases of this description is the controlling fact to be considered. Phillips v. Davies, 92 N. Y. 199. And the intention of the testator, to the effect already stated, seems to have been quite plainly disclosed in this manner. It was not that the legacy should continue at all events during the life of his wife, but, upon the supposition that the legatee would survive her, that she should receive the legacy during the life of the widow, and then absolutely take this share in the testator’s estate upon her decease; and that appears to exclude the intention that the sister should, at all events, become entitled to this legacy during the life-time of the widow in case the sister should be previously deceased. Judgment should accordingly be directed in favor of the defendants, on the points presented by this case for the determination of the court, directing payment of the income of the estate, under the second paragraph of the will, to the testator’s widow during her life.
Van Brunt, P. J., concurs in result.